Exhibit 10.1

 

[ex10-1img001.gif]

 

June 2, 2015

 

 

By Email

 

Jim Waltz

Chief Executive Officer

Beanstock Media, Inc.

530 Howard Street, Suite 210

San Francisco, CA 94105

 

Re: Notice of Termination

 

Dear Jim:

 

Effective immediately, we hereby terminate our Desktop Agreement and our Mobile
Advertising Agreement as follows:

 

 

1.

Desktop Agreement. Effective immediately, we hereby terminate our Media
Publisher Agreement dated as of September 23, 2013 (the “Desktop Agreement”). We
will send a final invoice with respect to the Desktop Agreement separately in
accordance with its terms.

 

 

2.

Mobile Agreement. Effective immediately, we hereby terminate our Advertising
Agreement dated as of December 23, 2014 (as amended, the “Mobile Agreement”) for
“Cause” (as defined in the “Term and Termination” section thereof). We will send
a final invoice with respect to the Mobile Agreement separately in accordance
with its terms, which will include $4,000,000 in “MeetMe Liquidated Damages” as
defined in the “Liquidated Damages” section of the Mobile Agreement as amended
March 26, 2015.

 

 

Sincerely,

 

 

 

 

 

/s/ Fred Beckley

 

Fred Beckley

 

 

 

 

 

 

cc: Joe Lyons, Omar Akram